Filed 4/5/16 P. v. Garcia CA2/6

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B263025
                                                                          (Super. Ct. No. 2014016988)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ADAN MARCOS GARCIA,

     Defendant and Appellant.



                   Adan Marcos Garcia appeals the trial court’s order imposing
monetary sanctions.1 (Code Civ. Proc., § 177.5.)2 He contends that the trial court
violated the statutory requirements of notice and a written order. We agree with the
latter contention and remand for the trial court to issue a written order.
                             FACTS AND PROCEDURAL HISTORY
                   Garcia was released on his own recognizance. After he twice failed to
appear at hearings, the trial court issued a bench warrant and set bail at $20,000. At


         1
        Garcia’s appeal follows his conviction by guilty plea of petty theft (Pen.
Code, § 484, subd. (a)) and his sentence of probation for 36 months with terms and
conditions. Garcia does not challenge his conviction or sentence.
         2
        All further statutory references are to the Code of Civil Procedure unless
otherwise stated.
a hearing on Garcia’s request to recall the warrant and release him on his own
recognizance, he explained that he missed court because he had to take his
girlfriend to the emergency room. The trial court denied his request, stating, “you
don’t keep your promises.” Garcia told the trial court, “That’s fucking stupid. For
the record, I said that’s fucking stupid.” He continued, “You ruined my family
now. I’m supporting my family, and I can’t work no more. I’m going to lose my
job because of this shit. Fuck you, man.”
              The trial court informed Garcia that it would hold contempt
proceedings “right now” and asked him if he wanted to say anything. He
responded, “Thank you for ruining my life.” The trial court stated that it would not
immediately find him in contempt “because I want to make sure that the record is
clear that I’m not acting out of anger or frustration against you.” The trial court
remanded Garcia but did not process him while it reflected on what to do.
              As Garcia was being taken away, he asked the trial court, “Can I say
something to my girlfriend before I leave?” The trial court told him, “No.” He then
said to his girlfriend, “Bean, I love you.”
              After the recess, the trial court informed Garcia, “Pursuant to Code of
Civil Procedure Section 177.5, we are having a hearing right now regarding your
conduct. So this is your notice.” The trial court stated, “As you were being taken
away, you asked if you could talk to someone in the audience. I instructed you, no,
that you could not. You disregarded the Court and spoke to someone in the
audience.”
              The trial court asked Garcia if he “wish[ed] to be heard . . . regarding
the conduct.” Garcia apologized for his actions and explained that he “was angry”
and “stressed out” because his girlfriend was pregnant and he was taking care of
her. From the bench, the trial court orally imposed sanctions of $1,000 pursuant to
section 177.5.




                                              2
                                    DISCUSSION
              Section 177.5 provides that “[a] judicial officer shall have the power
to impose reasonable money sanctions, not to exceed fifteen hundred dollars
($1,500) . . . , for any violation of a lawful court order by a person, done without
good cause or substantial justification.” Sanctions may be imposed “on the court’s
own motion, after notice and opportunity to be heard.” (Ibid.) In addition, “[a]n
order imposing sanctions shall be in writing and shall recite in detail the conduct or
circumstances justifying the order.” (Ibid.) We review the trial court’s sanctions
order for abuse of discretion. (Bergman v. Rifkind & Sterling, Inc. (1991) 227
Cal. App. 3d 1380, 1386.)
              Garcia contends that he had inadequate notice of the potential for
sanctions. We disagree. Unlike in People v. Hundal (2008) 168 Cal. App. 4th 965,
upon which he relies, the trial court here did not impose the sanction without
warning “as an apparent afterthought.” (Id. at p. 970.) Rather, the trial court
expressly gave him “notice” that it was conducting “a hearing [pursuant to section
177.5] regarding [his] conduct.” As with contempt, a violation of section 177.5 that
occurs in the trial court’s immediate view and presence “may be punished
summarily.” (Seykora v. Superior Court (1991) 232 Cal. App. 3d 1075, 1082; see
Bergman v. Rifkind & Sterling, Inc., supra, 227 Cal.App.3d at p. 1387 [no “formal
order to show cause is required,” only “that the notice . . . be given before findings
are made and at a time preceding the trial judge’s decision whether, in fact, to
impose sanctions”].) Neither Garcia nor defense counsel requested additional time
to prepare for this hearing, and their failure to do so forfeits any objection on
appeal. (See Carlton v. Quint (2000) 77 Cal. App. 4th 690, 698.)
              As the trial court concedes, its imposition of sanctions without a
written order stating its reasons was improper. Accordingly, we will remand “so
the trial court can enter a proper sanctions order.” (People v. Ward (2009) 173
Cal. App. 4th 1518, 1531.)


                                           3
                                   DISPOSITION
              This matter is remanded for the trial court to issue a written order
stating in detail the conduct or circumstances justifying the imposition of sanctions.
In all other respects, the judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                           4
                            Gilbert A. Romero, Judge

                        Superior Court County of Ventura
                      ______________________________


             Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief
Deputy Public Defender, and William Quest, Senior Deputy Public Defender, for
Defendant and Appellant.
             No appearance for Plaintiff and Respondent.
             Benton, Orr, Duval & Buckingham and Kevin M. McCormick for the
Ventura County Superior Court as Amicus Curiae, upon the request of the Court of
Appeal.